             Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT FOR
                       THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

     SHARON DAVIS a n d        §
     MICAH DAVIS,              §
                               §
         Plaintiffs            §
                               §
     vs.                       §                          No. 5:19-cv-503
                               §
     UNITED STATES OF AMERICA, §
                               §
         Defendant             §
                               §

             PLAINTIFFS’ DESIGNATION OF TESTIFYING EXPERTS

        Plaintiffs serve this designation of Retained Testifying Experts pursuant to Fed. R.

Civ. P. 26(a)(2)(B) and the Court’s Scheduling Order.



I.      TESTIFYING EXPERTS

        Plaintiffs designate the following retained expert witnesses to provide testimony

in this case:


        A.      Thomas M. DeBerardino, MD

        Areas of Expertise: Orthopedic surgery

        Dr. Thomas DeBerardino is board certified in orthopedic surgery. He is a clinical

professor with the Department of Orthopaedic Surgery at Baylor Medical Center and Co-

Director of the Baylor-San Antonio Orthopaedic Group. For a more detailed summary of

Dr. DeBerardino’s skills, training, education, experience, and knowledge, please see his



                                                 1
          Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 2 of 9




curriculum vitae, which has been separately served on Defendant as Exhibit 1 to this

designation and is incorporated by reference into this designation. His CV also contains a

list of his publications.

       Dr. DeBerardino will testify to any orthopedic, including knee arthroscopy and

reconstructive surgery, issues in this case. He will testify to any subject on which he has

factual knowledge or is within his area of expertise. He will testify regarding any opinion

or fact or issue raised by the Defendant, its employees, any of Defendant’s witnesses, or

any Defense expert within their area of expertise. His expected testimony will address

causation and damages issues surrounding the facts that are the subject of this lawsuit

and that are within his area of expertise. His opinions are based on a review of Sharon

Davis’ health care records, imaging studies, testimony taken and to be taken in this case,

any specific literature he may have relied upon, and his education, training, and

experience.

       At this time, Plaintiffs have no further knowledge of the mental impressions,

opinions and facts known to this expert other than those contained in his report. For a

more detailed discussion of his opinions and basis for those opinions, please see his

report which is attached as Exhibit 2 and which is incorporated by reference into this

designation. He is available for deposition and Defendant may examine him for a more

detailed explanation of his opinions and basis for those opinions relating to this case.

Once he has given deposition or other testimony in this case, Plaintiffs incorporate such

testimony by reference into this designation.




                                                 2
            Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 3 of 9




       Dr. DeBerardino charges $750/hour for case review and deposition testimony and

$8,000/day for trial. A list of cases Dr. DeBerardino has testified in by deposition or trial

is attached as Exhibit 3.

       Dr. DeBerardino reserves the right to use any exhibits previously produced by

Plaintiffs, any part or part of his expert report or cited literature, any exhibits that have or

will be exchanged in discovery, and any documents that he brings with him to his

deposition. Dr. DeBerardino is also extensively published in the orthopedic area (see CV)

and reserves the right to use his own publications as exhibits at trial or in response to

testimony given by Defense experts.


       B.      David Altman, MD

       Area of Expertise: Life Care Planning and Neurology

       Dr. David Altman is a Certified Life Care Planner and Neurologist. Dr. Altman

earned his medical doctorate from the University of CT School of Medicine. He is a

Diplomate with the American Board of Psychiatry and Neurology and maintains a

license from the American Academy of Disability Evaluation Physicians. For a more

detailed summary of Dr. Altman’s skills, training, education, experience, and

knowledge, please see his curriculum vitae, which has been separately served on

Defendant as Exhibit 4 to this designation and is incorporated by reference into this

designation.

       Dr. Altman will testify to any rehabilitation and life care planning issues in this

case. He will testify to any subject on which he has factual knowledge or is within his area

of expertise. He will testify regarding any opinion or fact or issue raised by the



                                                   3
          Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 4 of 9




Defendant, its employees, any of Defendant’s witnesses, or any Defense expert within

his area of expertise.

       His opinions are based on an interview, evaluation, and physical examination of

Sharon Davis and review of Ms. Davis’ health care records, testimony taken and to be

taken in this case, any specific literature he may have relied upon, and his education,

training, and experience. He has also consulted the opinions of Dan Bagwell, R.N.,

CLCP. At this time, Plaintiffs have no further knowledge of the mental impressions,

opinions and facts known to this expert other than those contained in his report. For a

more detailed discussion of his opinions and bases for those opinions, please see his

report which has been separately served on Defendant as Exhibit 5 and which is

incorporated by reference into this designation. He is available for deposition and

Defendant may examine him for a more detailed explanation of his opinions and basis

for those opinions relating to this case. Once he has given deposition or other testimony

in this case, Plaintiffs incorporate such testimony by reference into this designation.

       Dan Bagwell and Dr. Altman charge $10,500 for a life care plan with cost analysis.

A list of the cases he has testified either by deposition or trial has been separately served

on Defendant as Exhibit 6 and is incorporated by reference into this designation.

       Dr. Altman reserves the right to use any exhibits previously produced by

Plaintiffs, any part or part of his expert report or cited literature, any exhibits that have or

will be exchanged in discovery, and any documents that he brings with him to his

deposition.




                                                   4
            Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 5 of 9




       C.      Dan Bagwell, RN, CLCP

       Area of Expertise: Life Care Planning and Case Management

       Dan Bagwell is a Certified Life Care Planner, Certified Case Manager, and

Certified Disability Management Specialist. Mr. Bagwell earned a Bachelor of Science in

Nursing from University of Mississippi School of Nursing. For a more detailed summary

of Mr. Bagwell’s skills, training, education, experience, and knowledge, please see his

curriculum vitae, which has been separately served on Defendant as Exhibit 7 to this

designation and is incorporated by reference into this designation.

       Dan Bagwell will testify to any rehabilitation and life care planning issues in this

case. He will testify to any subject on which he has factual knowledge or is within his area

of expertise. He will testify regarding any opinion or fact or issue raised by the

Defendant, its employees, any of Defendant’s witnesses, or any Defense expert within

his area of expertise.

       His opinions are based on an interview, evaluation, and physical examination of

Sharon Davis and review of Ms. Davis’ health care records, testimony taken and to be

taken in this case, any specific literature he may have relied upon, and his education,

training, and experience. He has also consulted the opinions of Dr. David Altman. At this

time, Plaintiffs have no further knowledge of the mental impressions, opinions and facts

known to this expert other than those contained in his report. For a more detailed

discussion of his opinions and bases for those opinions, please see his report which has

been separately served on Defendant as Exhibit 5 and which is incorporated by reference

into this designation. He is available for deposition and Defendant may examine him for

a more detailed explanation of his opinions and basis for those opinions relating to this


                                                  5
            Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 6 of 9




case. Once he has given deposition or other testimony in this case, Plaintiffs incorporate

such testimony by reference into this designation.

       Dan Bagwell and Dr. Altman charge $10,500 for a life care plan with cost analysis.

A list of the cases he has testified either by deposition or trial has been separately served

on Defendant as Exhibit 8 and is incorporated by reference into this designation.

       Dan Bagwell reserves the right to use any exhibits previously produced by

Plaintiffs, any part or part of his expert report or cited literature, any exhibits that have or

will be exchanged in discovery, and any documents that he brings with him to his

deposition.


       D.      Keith Fairchild, Ph.D.

               Areas of Expertise: Economics and Finance

       Dr. Keith Fairchild is an expert in economic and financial analysis. He received is

masters and doctoral degree in finance from the University of Texas at Austin. For a

more detailed summary of Dr. Fairchild’s skills, training, education, experience, and

knowledge, please see his curriculum vitae that is attached as Exhibit 9 to this

designation and is incorporated by reference into this designation. Dr. Fairchild will

testify as to any economic or financial in this case. He will testify as to any subject on

which he has factual knowledge or is within his area of expertise. He will testify

regarding any opinion or fact or issue raised by the Defendant, its employees, any of

Defendant’s witnesses, or any Defense expert within his area of expertise. His expected

testimony will address damage issues surrounding the facts that are the subject of this

lawsuit. His opinions are based on a review of testimony taken and to be taken in this



                                                   6
          Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 7 of 9




case, a list of documents described in his expert report, any specific literature he may

have relied upon, and his education, training, skills, knowledge.

       At this time, Plaintiffs have no further knowledge of the mental impressions,

opinions and facts known to this expert other than those contained in his report. For a

more detailed discussion of his opinions and bases for those opinions, please see his

report, which will be supplemented at a later date by agreement. He is available for

deposition and Defendant may examine him for a more detailed explanation of his

opinions and basis for those opinions relating to this case. Once he has given deposition

or other testimony in this case, Plaintiffs incorporate such testimony by reference into

this designation.

       A summary of the cases Dr. Fairchild’s has testified either by deposition or trial is

attached as Exhibit 10 and is incorporated by reference into this designation. Dr.

Fairchild charges $400.00 per hour, including time awaiting testimony. Out of town

travel time is charged at the rate of one hour per time zone each way plus expenses.

       Dr. Fairchild reserves the right to use any exhibits previously produced by

Plaintiffs, any part or part of his expert report or cited literature, any exhibits that have or

will be exchanged in discovery, and any documents that he brings with him to his

deposition.




II.    NON-RETAINED EXPERTS

       Plaintiffs designate all non-retained treaters identified in Plaintiffs’ initial

disclosures, and supplements to and Exhibit 1 to the initial disclosures and supplements



                                                   7
          Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 8 of 9




(Designation of Persons with Knowledge of Relevant Facts.) Plaintiffs incorporate those

lists by reference herein. Plaintiffs also reserve the right to use the deposition testimony

or call live these treating doctors, in the control of the Defendant. Plaintiffs also cross

designate any experts designated by the United States for the limited purpose of

reserving the right to elicit favorable admissions at trial, either by deposition or in

person. At this point, however, Plaintiffs do not possess any other information regarding

their mental impressions.



III.   OTHER WITNESSES & EXHIBITS

       For a designation of potential witnesses and proposed exhibits, please see

Plaintiffs’ Initial Disclosures, and Exhibit 1 of Initial Disclosures, and any supplements to

the Initial Disclosures and Exhibit 1. Plaintiffs incorporate those documents into this

document by reference.




                                            Respectfully Submitted,


                                            /s/ Laurie Higginbotham
                                            LAURIE HIGGINBOTHAM
                                            lhigginbotham@nationaltriallaw.com
                                            Texas State Bar Number: 50511759
                                            TOM JACOB
                                            tjacob@nationaltriallaw.com
                                            Texas State Bar Number: 24069981
                                            Whitehurst, Harkness, Brees, Cheng, Alsaffar,
                                            Higginbotham & Jacob, PLLC
                                            7500 Rialto Blvd.,
                                            Bldg. Two, Ste. 250
                                            Austin, Texas 78735



                                                  8
         Case 5:19-cv-00503-FB Document 17 Filed 01/15/20 Page 9 of 9




                           CERTIFICATE OF SERVICE

      By my signature above, I certify that a copy of this pleading has been sent to the

following on January 15, 2020 via email and USPS.

                                         JAMES F. GILLIGAN
                                         jim.gilligan@usdoj.gov
                                         Assistant United States Attorney
                                         Texas State Bar # 07941200
                                         601 N.W. Loop 410, Suite 600
                                         San Antonio, TX 78216-5597
                                         Tel. (210) 384-7345
                                         Fax (210) 384-7312




                                               9
